Citation Nr: 0623101	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran retired in July 1974 after approximately 20 years 
of active military service with the U.S. Marine Corps.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was not manifested 
during service, or within one year from separation from 
service, and is not causally or etiologically related to 
service.

2.  Tinnitus was not manifested during service and is not 
causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral sensorineural hearing loss have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in November 2002, June 2003 and February 2005.  

The November 2002 letter informed the veteran of VA's duties 
with respect to the claim and of the veteran's duties with 
respect to the claim.  The letter advised the veteran of what 
the evidence needs to show to substantiate his claim for 
service connection for tinnitus and hearing loss.  The RO 
requested the names, addresses and dates of places that 
treated the veteran for hearing loss and tinnitus.  Medical 
authorizations were provided so that VA could assist in 
obtaining private medical records.  The June 2003 letter 
requested evidence of a chronic disability or continued 
treatment for the hearing loss and tinnitus.  The RO 
requested names and dates of any places that treated the 
veteran for these conditions.  The June 2003 letter advised 
the veteran the VA examination, service medical records, and 
statements dated in November 2002 were associated with the 
claims file.  The veteran was reminded that VA would obtain 
VA examination and treatment reports and would assist in 
obtaining private medical records.  The letter also 
reiterated the elements of service connection.  



The February 2005 letter indicated that the VA examination 
report, service medical records and statements dated in 
November 2002 were associated with the claims file.  The 
veteran was reminded of the elements of service connection 
that needed to be met to substantiate the claims.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claims for service 
connection are being denied, no disability rating or 
effective date will be assigned.  Proceeding with this matter 
in its procedural posture would not therefore inure to the 
veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records and statements by the veteran are associated 
with the claims file.  In addition, the veteran has been 
afforded a VA examination in connection with his claims.  The 
Board acknowledges the veteran's May 2004 statement in his 
Form VA 9 that he was diagnosed with hearing loss while 
employed in the civil service.  The veteran did not provide 
specific information about this employment and indicated he 
would try to obtain those records.  Subsequently, in a 
statement dated in February 2005, the veteran indicated he 
had no additional medical evidence to submit.  

Consequently, the Board finds that all relevant evidence that 
can be obtained without the veteran's assistance has been 
obtained, that the record is as complete as can be without 
the veteran's assistance.  See Wood v. West, 1 Vet. App. 190, 
193 (1991).  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.






The Merits of the Claims

The veteran seeks service connection for hearing loss and 
tinnitus.  The veteran has alleged during service he was 
exposed to acoustic trauma from various sources, including 
firearms and duties as a helicopter repairman.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. §  
3.385.  This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater.  38 C.F.R. §  3.385.  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent.  38 C.F.R. §  3.385. 

For the claim of service connection for hearing loss, the 
Board does not reach the question of whether there is an 
inservice incurrence or a medical nexus as evidence of record 
illustrates the veteran does not meet the criteria for a 
current hearing loss disability.  A threshold requirement for 
the granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  During the April 
2004 VA examination, the veteran was found to have the 
following pure tone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
10
20
15
35
20
LEFT
5
10
20
20
35
21

The speech recognition score was 100 percent bilaterally.  
The final diagnosis was hearing within normal limits at all 
test frequencies bilaterally.  As such, the veteran does not 
meet the criteria of 38 C.F.R. § 3.385 and service connection 
for hearing loss is not warranted.  



The veteran also seeks service connection for tinnitus.  The 
veteran reported a constant ringing in his ears in his 
November 2002 statement.  During the April 2003 VA 
examination, the veteran reported constant bilateral 
"cricket-like/chirping" for five years.  In the concluding 
diagnosis, the examiner did note a history of tinnitus for 
the past five years - i.e., in approximately 1998, or 24 
years after military service.  As such there is a current 
diagnosis.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

However, there are no complaints, treatment or diagnosis of 
tinnitus during service.  The February 1974 examination 
performed in conjunction with the veteran's separation from 
service and the veteran's report of medical history do not 
mention any tinnitus.  Nor did the veteran report any ringing 
in his ears during the September 1978 quadrennial 
examination.  In sum, there is no evidence of continuity of 
symptomatology.  As noted, the veteran reported first having 
tinnitus symptoms in 1998, and the first diagnosis of 
tinnitus is the April 2003 VA examination (i.e., 
approximately 24 years subsequent to the veteran's discharge 
from active military service).  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Furthermore, service connection is not warranted as there is 
no competent medical evidence of a nexus.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through eduction, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In April 2003, the VA examiner 
opined it was difficult to relate the tinnitus directly to 
the veteran's military service.  There are no other post-
service medical records associated with the claims file.  




The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him, but he has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in the November 2002, June 2003 
and February 2005 letters of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  While the veteran is 
of the opinion that his current hearing loss and tinnitus are 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 

The preponderance of the evidence indicates the veteran does 
not have bilateral sensorineural hearing loss and tinnitus 
that are causally or etiologically related to service.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


